UPCHURCH, Chief Judge,
dissents.
I respectfully dissent. The trial court’s final judgment does not make any findings but only recites that “Plaintiffs have failed, to carry their burden of proof.” This court should not search for reasons to invalidate the ruling below since to do so violates the well established rule that trial court decisions are presumed valid and should be affirmed, if correct, regardless of whether the reasons advanced are erroneous. Van-dergriffv. Vandergriff, 456 So.2d 464 (Fla. 1984).
The record below provides several reasons to support the judgment. There was testimony that the “agreement” was only entered after Cortell’s intimidation and threat to institute criminal proceedings. (It is interesting to note that no criminal charges were filed until after disagreement as to the amount due arose.) The court may have concluded there was not a valid agreement. See § 843.14, Fla.Stat. (1985); (compounding a felony). If there were no valid agreement, then Barrow was not bound to accept the calculations of the accountant. When the dispute arose as to the accounting, Barrow submitted a check for $6,000 which was marked “final payment.” This check was accepted and cashed. Since either of these reasons supports the decision below, I would affirm.